DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 12/4/20 has been entered. 
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 3/10/21. See the interview summary attached. 
The application has been amended as follows: 
1.            (Currently Amended) A lighting device comprising:
a housing with a light exit opening; and
a lens, which is physically connected to the housing, extends over an outer peripheral portion of the housing[[,]] and at least partially covers said light exit opening, wherein the lens includes:
at least one fastening element extending therefrom into an interior of the housing, wherein the at least one fastening element is configured to physically attach a light module to the lens such that the lens and the light module are engageable together as an assembly with the housing; and
at least one anti-rotation element extending therefrom into the interior of the housing, wherein the at least one anti-rotation element comprises a physical structure configured to have the light module fitted thereon such that the light module does not rotate with respect to the lens;
wherein the at least one fastening element and the at least one anti-rotation element are configured differently at least in that they are structurally dissimilar from one another.

25.          (Currently Amended) The lighting device according to claim 1, wherein:
the at least one fastening element comprises a snap-fit tab portion configured to snap into engagement with at least one corresponding snap-fit feature of the interior of the housing; and
the physical structure comprises a retaining pin 

Allowable Subject Matter
Claims 1-6, 9-13, 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a lens extends over an outer peripheral portion of a housing, at least one fastening element extending from the lens into an interior of the housing to physically attach a light module to the lens, at least one anti-rotation element extending from the lens into the interior of the housing and comprising a physical structure configured to have the light module fitted thereon; wherein the at least one fastening element and the at least one anti-rotation element are configured differently at least in that they are structurally dissimilar from one another.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Dependent claims 2-6, 9-13, 15-26 are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875